IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JAMMIE SIMMONS,

             Appellant,

 v.                                                     Case No. 5D15-4529

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 10, 2017

Appeal from the Circuit Court
for Putnam County,
Clyde E. Wolfe, Judge.

James S. Purdy, Public Defender, and
Brittany O'Neil, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Jammie Simmons timely appeals his convictions and sentences for aggravated

assault on a law enforcement officer with a firearm, possession of a firearm by a convicted

felon, possession of cocaine, and two separate counts of resisting arrest. Simmons

raises three issues on appeal, arguing that the trial court erred in: 1) denying his motion
to withdraw plea; 2) denying his motion for appointment of counsel; and 3) imposing two

consecutive mandatory minimum sentences. We affirm on the first two issues without

further discussion.

       As to the sentencing issue, the State properly concedes error. See Williams v.

State, 186 So. 3d 989, 993 (Fla. 2016) (holding that consecutive sentences of mandatory

minimum terms for multiple firearm offenses are impermissible if the offenses arose from

the same criminal episode and the firearm was not discharged). In the instant case, the

trial court imposed consecutive mandatory minimum sentences for the aggravated

assault and possession of a firearm by a convicted felon charges. The State concedes

that these two charges stemmed from the same criminal episode. Accordingly, we

reverse and remand with instructions to impose the mandatory minimum sentences

concurrently rather than consecutively.


       AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA and TORPY, JJ,. and JACOBUS, B.W., Senior Judge, concur.




                                           2